DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 06, 2021 and March 03, 2022 have been considered by the Examiner and made of record in the application file.
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 13, 25 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shen (US 2022/0124669).
Regarding claim 1, Shen teaches an apparatus (FIG. 7, “second device”) comprising: 
circuitry configured for estimating or determining a future communications state for each of a plurality a mobile devices K associated with a base station, the future communications state being indicative of the mobile device communicating in an uplink to a base station or in a downlink from the base station at a future time slot t or being idle (the second device transmits indication information to the first device – [0123]. The indication information may include information of a second position and wireless signal information corresponding to the second position – [0124]. the wireless signal information further includes time domain information, where the time domain information is time domain information corresponding to the information of the second position and the wireless signal information – [0165]. the second position is a position where the first device will pass at a first time, and the first time is a future time relative to a current system time – [0177]. The first device communicates with the second device through the target beam – [0179]. In other words, the second device determines that the first device will communicate with the second device (i.e., communication state) at a future time and position); and 
circuitry configured for determining a target position of at least one of the mobile devices (the second device transmits indication information to the first device – [0123]. The indication information may include information of a second position and wireless signal information corresponding to the second position – [0124]), based at least partly on its estimated communication state, for enabling re-positioning of said at least one mobile device to the determined target position substantially at said future time slot t (The second position is a position where the first device will pass at a first time, and the first time is a future time relative to a current system time – [0177], the first device moves to a second position corresponding to a target beam – [0174]. the first device communicates with the second device through the target beam – [0179]. The first device to quickly move from a position with poor signal coverage to a nearby position with better signal coverage, and thus achieving wireless signal transmission with a higher data rate, lower latency, and higher reliability -abstract. It is understood the “second location” is determined so that the first device can communicate with the second device.), wherein one or more of the mobile communications devices is an unmanned aerial vehicle, autonomous and/or remotely controlled vehicle, or a mobile robot (the user equipment UE 310 may have autonomous mobility and can autonomously move to a specified position – [0094], [0098], [0099]).
Regarding claim 13, Shen teaches a method comprising: 
estimating or determining a future communications state for each of a plurality a mobile devices K associated with a base station, the future communications state being indicative of the mobile device communicating in an uplink to a base station or in a downlink from the base station at a future time slot t or being idle (the second device transmits indication information to the first device – [0123]. The indication information may include information of a second position and wireless signal information corresponding to the second position – [0124]. the wireless signal information further includes time domain information, where the time domain information is time domain information corresponding to the information of the second position and the wireless signal information – [0165]. the second position is a position where the first device will pass at a first time, and the first time is a future time relative to a current system time – [0177]. The first device communicates with the second device through the target beam – [0179]. In other words, the second device determines that the first device will communicate with the second device (i.e., communication state) at a future time and position); and 
determining a target position of at least one of the mobile devices (the second device transmits indication information to the first device – [0123]. The indication information may include information of a second position and wireless signal information corresponding to the second position – [0124]), based at least partly on its estimated communication state, for enabling re-positioning of said at least one mobile device to the determined target position substantially at said future time slot t (The second position is a position where the first device will pass at a first time, and the first time is a future time relative to a current system time – [0177], the first device moves to a second position corresponding to a target beam – [0174]. the first device communicates with the second device through the target beam – [0179]. The first device to quickly move from a position with poor signal coverage to a nearby position with better signal coverage, and thus achieving wireless signal transmission with a higher data rate, lower latency, and higher reliability -abstract. It is understood the “second location” is determined so that the first device can communicate with the second device), wherein one or more of the mobile communications devices is an unmanned aerial vehicle, autonomous and/or remotely controlled vehicle, or a mobile robot (the user equipment UE 310 may have autonomous mobility and can autonomously move to a specified position – [0094], [0098], [0099]).
Regarding claim 25, Shen teaches a non-transitory computer readable medium comprising program instructions stored thereon for performing a method ([0014], [0015]), comprising: estimating or determining a future communications state for each of a plurality a mobile devices K associated with a base station, the future communications state being indicative of the mobile device communicating in an uplink to a base station or in a downlink from the base station at a future time slot t or being idle (the second device transmits indication information to the first device – [0123]. The indication information may include information of a second position and wireless signal information corresponding to the second position – [0124]. the wireless signal information further includes time domain information, where the time domain information is time domain information corresponding to the information of the second position and the wireless signal information – [0165]. the second position is a position where the first device will pass at a first time, and the first time is a future time relative to a current system time – [0177]. The first device communicates with the second device through the target beam – [0179]. In other words, the second device determines that the first device will communicate with the second device (i.e., communication state) at a future time and position); 
determining a target position of at least one of the mobile devices (the second device transmits indication information to the first device – [0123]. The indication information may include information of a second position and wireless signal information corresponding to the second position – [0124]), based at least partly on its estimated communication state, for enabling re-positioning of said at least one mobile device to the determined target position substantially at said future time slot t (The second position is a position where the first device will pass at a first time, and the first time is a future time relative to a current system time – [0177], the first device moves to a second position corresponding to a target beam – [0174]. the first device communicates with the second device through the target beam – [0179]. The first device to quickly move from a position with poor signal coverage to a nearby position with better signal coverage, and thus achieving wireless signal transmission with a higher data rate, lower latency, and higher reliability -abstract. It is understood the “second location” is determined so that the first device can communicate with the second device.), wherein one or more of the mobile communications devices is an unmanned aerial vehicle, autonomous and/or remotely controlled vehicle, or a mobile robot (the user equipment UE 310 may have autonomous mobility and can autonomously move to a specified position – [0094], [0098], [0099]).
Regarding claim 26, Shen teaches an apparatus comprising: at least one processor; and at least one non-transitory memory including computer program code which, when executed by the at least one processor ([0014], [0015]), causes the apparatus: estimating or determining a future communications state for each of a plurality a mobile devices K associated with a base station, the future communications state being indicative of the mobile device communicating in an uplink to a base station or in a downlink from the base station at a future time slot t or being idle (the second device transmits indication information to the first device – [0123]. The indication information may include information of a second position and wireless signal information corresponding to the second position – [0124]. the wireless signal information further includes time domain information, where the time domain information is time domain information corresponding to the information of the second position and the wireless signal information – [0165]. the second position is a position where the first device will pass at a first time, and the first time is a future time relative to a current system time – [0177]. The first device communicates with the second device through the target beam – [0179]. In other words, the second device determines that the first device will communicate with the second device (i.e., communication state) at a future time and position); 
determining a target position of at least one of the mobile devices (the second device transmits indication information to the first device – [0123]. The indication information may include information of a second position and wireless signal information corresponding to the second position – [0124]), based at least partly on its estimated communication state, for enabling re-positioning of said at least one mobile device to the determined target position substantially at said future time slot t (The second position is a position where the first device will pass at a first time, and the first time is a future time relative to a current system time – [0177], the first device moves to a second position corresponding to a target beam – [0174]. the first device communicates with the second device through the target beam – [0179]. The first device to quickly move from a position with poor signal coverage to a nearby position with better signal coverage, and thus achieving wireless signal transmission with a higher data rate, lower latency, and higher reliability -abstract. It is understood the “second location” is determined so that the first device can communicate with the second device), wherein one or more of the mobile communications devices is an unmanned aerial vehicle, autonomous and/or remotely controlled vehicle, or a mobile robot (the user equipment UE 310 may have autonomous mobility and can autonomously move to a specified position – [0094], [0098], [0099]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 6-9, 11-16, 18-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Flores et al. (US 2021/0246906, hereinafter Flores).
Regarding claim 2, Shen teaches claim 1 and further teaches wherein the circuitry configured for determining is configured to determine the target position of the at least one mobile device {based also on an estimated path loss associated with said mobile device} for each of a plurality of future candidate positions at said future time slot t, the candidate positions being based at least partly on a current position of said mobile device (different second positions have different wireless signal information. The first device may determine, according to the wireless signal information, at which second position can better signal coverage be acquired, and then move to the second position with better signal coverage to achieve communication at a higher data rate – [0145]. receive indication information transmitted by a second device, where the indication information includes information of a second position and wireless signal information corresponding to the second position, and the second position is different from the first position – [0185]. ..the first device to quickly move from the first position with poor signal coverage to the second position nearby with better signal coverage so that wireless signal transmission with a higher rate, lower delay and higher reliability is achieved – [0159]).
Shen fails to teach determine the target position … based also on an estimated path loss associated with said mobile device.
It should be noted Shen teaches information wireless signal information corresponding to the second position includes received signal strength of a wireless signal ([0075], [0076]). The examiner submits that determining expected received signal strength based on path loss is well known in the art. For example Flores discloses “the Generation Component 120 can estimate or predict the received signal strength from each beacon at any given point in the space using a path loss model” ([0032]).
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to include the feature determine the target position … based also on an estimated path loss associated with said mobile device to simplify the process of determining a target position.
Regarding claim 3, Shen in view of Flores teaches claim 2 and further teaches wherein the circuitry configured for determining is configured to determine a target position for each of the K mobile devices by, for each mobile device: (i) determining a plurality of candidate positions at said future time slot t (different second positions have different wireless signal information... – [0145]), (ii) for each said candidate position, determining a reference parameter based on the estimated future communications state (the second device transmits indication information to the first device – [0123]. The indication information may include information of a second position and wireless signal information corresponding to the second position – [0124]. The wireless signal information includes at least one kind of the following: received signal strength of a wireless signal – [0075], [0076]) {and estimated path loss}, and (iii) selecting as the target position the candidate position where the parameter meets a predetermined optimization condition (The first device may determine, according to the wireless signal information, at which second position can better signal coverage be acquired, and then move to the second position with better signal coverage to achieve communication at a higher data rate – [0145]).
Shen fails to teach determine a reference parameter … based also on an estimated path loss associated with said mobile device.
It should be noted Shen teaches information wireless signal information corresponding to the second position includes received signal strength of a wireless signal ([0075], [0076]). The examiner submits that determining expected received signal strength based on path loss is well known in the art.
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to include the feature determine the target position … based also on an estimated path loss associated with said mobile device to simplify the process of determining a target position.
Regarding claim 4, Shen in view of Flores teaches claim 2 and further teaches wherein the reference parameter is representative of an average throughput of data between the mobile device at the candidate position and the base station, and the optimization condition identifies the maximum average throughput ([0160]-[0164]. The first device may determine, according to the wireless signal information, at which second position can better signal coverage be acquired, and then move to the second position with better signal coverage to achieve communication at a higher data rate – [0145]. Note: higher data rate between the first and second positions represents “maximum average throughput”).
Regarding claim 6 , Shen in view of Flores teaches claim 2 but Shen fails to teach determining is configured such that the estimated path loss is based on the estimated path loss at each candidate position between the mobile device and each of the one or more other mobile devices at said future time slot.
However, Shen teaches communications between the first device and second device can be a D2D communication ([0089], [0102]). Further, Shen teaches the second device transmits indication information to the first device – [0123]. The indication information may include information of a second position and wireless signal information corresponding to the second position – [0124]. The wireless signal information includes at least one kind of the following: received signal strength of a wireless signal – [0075]. Flores teaches the Generation Component 120 can estimate or predict the received signal strength from each beacon at any given point in the space using a path loss model” ([0032]). Therefore the combination teaches the estimated path loss is based on the estimated path loss at each candidate position between the mobile device and each of the one or more other mobile devices at said future time slot.
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to include the feature determining is configured such that the estimated path loss is based on the estimated path loss at each candidate position between the mobile device and each of the one or more other mobile devices at said future time slot to simplify the process of determining a target position.
Regarding claim 7 , Shen in view of Flores teaches claim 6 but Shen fails to teach wherein the circuitry configured for determining is configured such that the estimated path loss is further based on the estimated path loss at each candidate position between the mobile device and the base station at said future time slot.
However, Shen teaches the second device is an access network device which is an gNB or a base station ([0090], [0091]). Further, Shen teaches the second device transmits indication information to the first device – [0123]. The indication information may include information of a second position and wireless signal information corresponding to the second position – [0124]. The wireless signal information includes at least one kind of the following: received signal strength of a wireless signal – [0075]. Flores teaches the Generation Component 120 can estimate or predict the received signal strength from each beacon at any given point in the space using a path loss model” ([0032]). Therefore the combination teaches wherein the circuitry configured for determining is configured such that the estimated path loss is further based on the estimated path loss at each candidate position between the mobile device and the base station at said future time slot.
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to include the feature wherein the circuitry configured for determining is configured such that the estimated path loss is further based on the estimated path loss at each candidate position between the mobile device and the base station at said future time slot to simplify the process of determining a target position.
Regarding claim 8 , Shen in view of Flores teaches claim 3 and Shen further teaches further comprising circuitry configured for: (iv) updating the current position data of each of the mobile communications devices with the respective target positions (the first device can also transmit the information of the second position to the second device – [0117]), and to re-perform, for each of one or more further future time slots t=t+1 . . . T, operations (i), (ii) (iii) and (iv), for each of the mobile communications devices (Shen’s method is performed if there is an obstacle between the second device and the first device – [0112]. It is understood the method will be performed again whenever, in the future, there exists an obstacle between the second and first device).
	Regarding claim 9, Shen teaches claim 2 and further teaches wherein the plurality of candidate positions are based on the current position (different second positions have different wireless signal information. The first device may determine, according to the wireless signal information, at which second position can better signal coverage be acquired, and then move to the second position with better signal coverage to achieve communication at a higher data rate – [0145]. receive indication information transmitted by a second device, where the indication information includes information of a second position and wireless signal information corresponding to the second position, and the second position is different from the first position – [0185]. ..the first device to quickly move from the first position with poor signal coverage to the second position nearby with better signal coverage so that wireless signal transmission with a higher rate, lower delay and higher reliability is achieved – [0159]. moving to the second position in a case where wireless signal strength corresponding to the second position is higher than wireless signal strength of the first position – [0048]. the position information of the second position using the position of the first device as the reference includes: a directional angle between the second position and the first position, and a distance between the second position and the first position – [0064])  and trajectory of the particular mobile device (the first device can select one or more second positions, so that the first device moves to a second position or connects multiple second positions into a route to form an ideal navigation route for data transmission – [0149]).
	Regarding claim 11, Shen teaches claim 2 and further teaches wherein the plurality of candidate positions are constrained to within a particular distance from the current position (the position information of the second position using the position of the first device as the reference in relation to the apparatus includes: a directional angle between the second position and the first position, and a distance between the second position and the first position – [0201]).
Regarding claim 12, Shen teaches claim 2 and further teaches further comprising circuitry configured for causing the at least one mobile communications device to move to its respective target position (the first device moves to a second position corresponding to a target beam – [0174]. the first device communicates with the second device through the target beam – [0179]).
Regarding claim 14, Shen teaches claim 13 and further teaches determining the target position of the at least one mobile device {is based also on an estimated path loss associated with said mobile device} for each of a plurality of future candidate positions at said future time slot t, the candidate positions being based at least partly on a current position of said mobile device (different second positions have different wireless signal information. The first device may determine, according to the wireless signal information, at which second position can better signal coverage be acquired, and then move to the second position with better signal coverage to achieve communication at a higher data rate – [0145]. receive indication information transmitted by a second device, where the indication information includes information of a second position and wireless signal information corresponding to the second position, and the second position is different from the first position – [0185]. ..the first device to quickly move from the first position with poor signal coverage to the second position nearby with better signal coverage so that wireless signal transmission with a higher rate, lower delay and higher reliability is achieved – [0159]).
Shen fails to teach determining the target position … based also on an estimated path loss associated with said mobile device.
It should be noted Shen teaches information wireless signal information corresponding to the second position includes received signal strength of a wireless signal ([0075], [0076]). The examiner submits that determining expected received signal strength based on path loss is well known in the art. For example Flores discloses “the Generation Component 120 can estimate or predict the received signal strength from each beacon at any given point in the space using a path loss model” ([0032]).
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to include the feature determine the target position … based also on an estimated path loss associated with said mobile device to simplify the process of determining a target position.
Regarding claim 15, Shen in view of Flores teaches claim 14 and further teaches , wherein determining comprises determining a target position for each of the K mobile devices by, for each mobile device: (i) determining a plurality of candidate positions at said future time slot t (different second positions have different wireless signal information... – [0145]), (ii) for each said candidate position, determining a reference parameter based on the estimated future communications state (the second device transmits indication information to the first device – [0123]. The indication information may include information of a second position and wireless signal information corresponding to the second position – [0124]. The wireless signal information includes at least one kind of the following: received signal strength of a wireless signal – [0075], [0076]) {and estimated path loss}, and  (iii) selecting as the target position the candidate position where the parameter meets a predetermined optimization condition (The first device may determine, according to the wireless signal information, at which second position can better signal coverage be acquired, and then move to the second position with better signal coverage to achieve communication at a higher data rate – [0145]).
Shen fails to teach determine a reference parameter … based also on an estimated path loss associated with said mobile device.
It should be noted Shen teaches information wireless signal information corresponding to the second position includes received signal strength of a wireless signal ([0075], [0076]). The examiner submits that determining expected received signal strength based on path loss is well known in the art.
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to include the feature determine the target position … based also on an estimated path loss associated with said mobile device to simplify the process of determining a target position.
Regarding claim 16, Shen in view of Flores teaches claim 15 and further teaches wherein the reference parameter is representative of an average throughput of data between the mobile device at the candidate position and the base station, and the optimization condition identifies the maximum average throughput  ([0160]-[0164]. The first device may determine, according to the wireless signal information, at which second position can better signal coverage be acquired, and then move to the second position with better signal coverage to achieve communication at a higher data rate – [0145]. Note: higher data rate between the first and second positions represents “maximum average throughput”).
Regarding claim 18 , Shen in view of Flores teaches claim 15 but Shen fails to teach wherein the estimated path loss is based on the estimated path loss at each candidate position between the mobile device and each of the one or more other mobile devices at said future time slot
However, Shen teaches communications between the first device and second device can be a D2D communication ([0089], [0102]). Further, Shen teaches the second device transmits indication information to the first device – [0123]. The indication information may include information of a second position and wireless signal information corresponding to the second position – [0124]. The wireless signal information includes at least one kind of the following: received signal strength of a wireless signal – [0075]. Flores teaches the Generation Component 120 can estimate or predict the received signal strength from each beacon at any given point in the space using a path loss model” ([0032]). Therefore the combination teaches wherein the estimated path loss is based on the estimated path loss at each candidate position between the mobile device and each of the one or more other mobile devices at said future time slot.
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to include the feature wherein the estimated path loss is based on the estimated path loss at each candidate position between the mobile device and each of the one or more other mobile devices at said future time slot to simplify the process of determining a target position.
Regarding claim 19, Shen in view of Flores teaches claim 18 but Shen fails to teach wherein the estimated path loss is further based on the estimated path loss at each candidate position between the mobile device and the base station at said future time slot.
However, Shen teaches the second device is an access network device which is an gNB or a base station ([0090], [0091]). Further, Shen teaches the second device transmits indication information to the first device – [0123]. The indication information may include information of a second position and wireless signal information corresponding to the second position – [0124]. The wireless signal information includes at least one kind of the following: received signal strength of a wireless signal – [0075]. Flores teaches the Generation Component 120 can estimate or predict the received signal strength from each beacon at any given point in the space using a path loss model” ([0032]). Therefore the combination teaches wherein the estimated path loss is further based on the estimated path loss at each candidate position between the mobile device and the base station at said future time slot.
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to include the feature wherein the estimated path loss is further based on the estimated path loss at each candidate position between the mobile device and the base station at said future time slot to simplify the process of determining a target position.
Regarding claim 20 , Shen in view of Flores teaches claim 16 and Shen further teaches further comprising (iv) updating the current position data of each of the mobile communications devices with the respective target positions (the first device can also transmit the information of the second position to the second device – [0117]), and to re-perform, for each of one or more further future time slots t=t+1 . . . T, operations (i), (ii) (iii) and (iv), for each of the mobile communications devices (Shen’s method is performed if there is an obstacle between the second device and the first device – [0112]. It is understood the method will be performed again whenever, in the future, there exists an obstacle between the second and first device).
Regarding claim 21, Shen teaches claim 15 and further teaches wherein the plurality of candidate positions are based on the current position and trajectory of the particular mobile device (different second positions have different wireless signal information. The first device may determine, according to the wireless signal information, at which second position can better signal coverage be acquired, and then move to the second position with better signal coverage to achieve communication at a higher data rate – [0145]. receive indication information transmitted by a second device, where the indication information includes information of a second position and wireless signal information corresponding to the second position, and the second position is different from the first position – [0185]. ..the first device to quickly move from the first position with poor signal coverage to the second position nearby with better signal coverage so that wireless signal transmission with a higher rate, lower delay and higher reliability is achieved – [0159]. moving to the second position in a case where wireless signal strength corresponding to the second position is higher than wireless signal strength of the first position – [0048]. the position information of the second position using the position of the first device as the reference includes: a directional angle between the second position and the first position, and a distance between the second position and the first position – [0064])  and trajectory of the particular mobile device (the first device can select one or more second positions, so that the first device moves to a second position or connects multiple second positions into a route to form an ideal navigation route for data transmission – [0149]).
Regarding claim 23, Shen teaches claim 15 and further teaches wherein the plurality of candidate positions are constrained to within a particular distance from the current position (the position information of the second position using the position of the first device as the reference in relation to the apparatus includes: a directional angle between the second position and the first position, and a distance between the second position and the first position – [0201]).
Regarding claim 24, Shen teaches claim 14 and further teaches further comprising causing the at least one mobile communications device to move to its respective target position (the first device moves to a second position corresponding to a target beam – [0174]. the first device communicates with the second device through the target beam – [0179]).

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Flores and further in view of Wang et al. (US 2019/0326981, hereinafter Wang)
Regarding claim 10, Shen in view of Flores teaches claim 2 and but fails to teach wherein the plurality of candidate positions comprise positions in three-dimensional space.
However, Shen teaches the first device can be an unmanned aircraft ([00989], [0099]). Further, providing a three-dimensional position to an aerial object for controlling its position is well known in the art, for example Wang teaches such feature in [0390], [0204].
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to include the feature wherein the plurality of candidate positions comprise positions in three-dimensional space to properly control an unmanned aircraft.
Regarding claim 22, Shen in view of Flores teaches claim 15 and but fails to teach wherein the plurality of candidate positions comprise positions in three-dimensional space.
However, Shen teaches the first device can be an unmanned aircraft ([00989], [0099]). Further, providing a three-dimensional position to an aerial object for controlling its position is well known in the art, for example Wang teaches such feature in [0390], [0204].
It would have been obvious before the effective filing date of the claimed invention for a person with ordinary skill in the art to include the feature wherein the plurality of candidate positions comprise positions in three-dimensional space to properly control an unmanned aircraft.

Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Becvar et al. “Positioning of Flying Base Stations to Optimize Throughput and Energy Consumption of Mobile Devices”, IEEE, 2019, 7 pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/               Primary Examiner, Art Unit 2642